Exhibit 10.6

PNM RESOURCES, INC.

LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS

PNM Resources, Inc. (the “Company”) has adopted the PNM Resources, Inc. Second
Amended and Restated Omnibus Performance Equity Plan (the “PEP”). Pursuant to
the PEP, the Company’s Compensation and Human Resources Committee (the
“Committee”) has developed the PNM Resources, Inc. Long-Term Incentive
Transition Plan (the “Plan”) pursuant to which eligible officers may receive
Performance Share Awards, Performance Cash Awards and time-vested Restricted
Stock Rights Awards.

All of the Awards granted under the Plan are made pursuant to the PEP. In
addition, all of the Awards are made subject to the provisions of the PEP and
these Terms and Conditions. All of the terms of the PEP are incorporated into
this document by reference. Capitalized terms used in but not otherwise defined
in this document shall have the meanings given to them in the PEP.

1. Performance Share Awards.

(a) Determination of Relative TSR and FFO/Debt Ratio. The Committee will
determine the Relative TSR and FFO/Debt Ratio for the Performance Period and the
officer’s corresponding Performance Share Award, if any, within 60 days
following the end of the Performance Period. The Committee then will certify and
submit its determinations with respect to the Relative TSR and FFO/Debt Ratio
and the number of Performance Shares to which an officer is entitled to the
Board of Directors for review and approval. The Performance Shares to which an
officer is entitled shall vest and become payable at the times described below.

(b) Separation from Service; Vesting. Upon an officer’s Separation from Service
for any reason other than Cause prior to the end of the Performance Period, the
officer shall be entitled to a prorated Award determined at the conclusion of
the Performance Period based upon actual performance during the Performance
Period. The prorated Award will be determined in accordance with the pro ration
rules included in Subsection 13.1(a)(iv)(2) of the PEP. Pursuant to Section 13.5
of the PEP, the Committee has concluded that a prorated Award should be provided
regardless of the reason for the officer’s Separation from Service. Upon an
officer’s Separation from Service for Cause, all vested and unvested Performance
Shares shall be canceled and forfeited immediately.

(c) Form and Timing of Delivery of Stock. All of the Performance Shares awarded
and vested pursuant to the Plan will be paid in Stock within the first 90 days
of the calendar year following the end of the Performance Period. The
Performance Shares granted under this Plan are subject to the requirements of
Section 409A of the Code. Accordingly, the restrictions described in
Section 20.3 of the PEP apply to the Performance Shares.

(d) Performance-Based Awards. All Performance Share Awards payable to officers
who are Covered Employees for the Company’s tax year that coincides with the
Performance Period are intended to qualify as Performance-Based Awards granted
pursuant to Section 12 of the PEP.

2. Performance Cash Awards.

(a) Determination and Payment of Award. The Committee will determine the
Relative TSR and FFO/Debt Ratio for the Performance Period and each officer’s



--------------------------------------------------------------------------------

corresponding Performance Cash Award, if any, within 60 days following the end
of the Performance Period. The Committee then will certify and submit its
determinations to the Board. The amount payable to an officer will be paid, in
one lump sum payment, on or before the March 15 following the end of the
calendar year in which the Performance Period ends.

(b) Separation from Service. Upon an officer’s Separation from Service for any
reason other than Cause prior to the end of the Performance Period, the officer
shall be entitled to a prorated Award determined at the conclusion of the
Performance Period based upon actual performance during the Performance Period.
The prorated Award shall be based on the number of full months elapsed in the
Performance Period as of the date of the officer’s Separation from Service
compared to the number of full months included in the Performance Period. Upon
an officer’s Separation from Service for Cause, all vested and unvested
Performance Cash Awards shall be canceled and forfeited immediately.

(c) Performance-Based Awards. All Performance Cash Awards payable to officers
who are Covered Employees for the Company’s tax year that coincides with the
Performance Period are intended to qualify as Performance-Based Awards granted
pursuant to Section 12 of the PEP.

3. Time-Vested Restricted Stock Rights Awards.

(a) Vesting.

(1) Except as set forth below, the time-vested Restricted Stock Rights shall
vest in the following manner: (i) 33% of the time-vested Restricted Stock Rights
will vest on the first anniversary of the Grant Date; (ii) an additional 34% of
the time-vested Restricted Stock Rights will vest on the second anniversary of
the Grant Date; and (iii) the final 33% of the time-vested Restricted Stock
Rights will vest on the third anniversary of the Grant Date.

(2) Upon an officer’s involuntary or voluntary Separation from Service for any
reason other than those set forth in Section 3(a)(3), the time-vested Restricted
Stock Rights, if not previously vested, shall be canceled and forfeited
immediately.

(3) Upon an officer’s Separation from Service due to death, Disability,
Retirement, Impaction or Change in Control, any unvested time-vested Restricted
Stock Rights shall become 100% vested in accordance with the applicable
provisions of the PEP.

(b) Form and Timing of Delivery of Certificate. All of the time-vested
Restricted Stock Rights awarded pursuant to this Plan will be paid in Stock in
accordance with the following provisions:

(1) If any time-vested Restricted Stock Rights vest in accordance with
Section 3(a)(1), the officer will receive the Stock payable with respect to such
vested Restricted Stock Rights within 90 days following the dates on which the
Restricted Stock Rights vest.

(2) If any time-vested Restricted Stock Rights vest in accordance with
Section 3(a)(3), the officer will receive the Stock payable with respect to such
Restricted Stock Rights within 90 days following the date of the officer’s
Separation from Service.

(3) If the 90-day period during which payments may be made pursuant to
Section 3(a)(1) or (3) begins in one calendar year and ends in another, the
officer will receive the Stock in the second calendar year.

 

2



--------------------------------------------------------------------------------

(4) All Stock will be awarded in accordance with the requirements of
Section 409A of the Code and Section 20.3 of the PEP.

4. Adjustments. Neither the existence of the Plan nor the Awards shall affect,
in any way, the right or power of the Company to make or authorize: any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business; or any merger or consolidation of
the Company; or any corporate act or proceeding, whether of a similar character
or otherwise; all of which, and the resulting adjustments in, or impact on, the
Awards are more fully described in Section 5.3 of the PEP.

5. Dividend Equivalents. An officer will not be entitled to receive a dividend
equivalent for any of the Performance Shares or time-vested Restricted Stock
Rights granted under the Plan.

6. Status of Plan and Administration. The Plan and these Terms and Conditions
shall at all times be subject to the terms and conditions of the PEP and shall
in all respects be administered by the Committee in accordance with the terms of
and as provided in the PEP. The Committee shall have the sole and complete
discretion with respect to the interpretation of the Plan, these Terms and
Conditions and the PEP, and all matters reserved to it by the PEP. The decisions
of the majority of the Committee shall be final and binding upon an officer and
the Company. In the event of any conflict between the terms and conditions of
the Plan or these Terms and Conditions and the PEP, the provisions of the PEP
shall control.

7. Waiver and Modification. The provisions of the Plan and these Terms and
Conditions may not be waived or modified unless such waiver or modification is
in writing signed by an authorized representative of the Committee.

8. Amendment or Suspension. The Committee, in its sole discretion, reserves the
right to adjust, amend or suspend the Plan and these Terms and Conditions during
the Performance Period except as otherwise provided in the PEP.

IN WITNESS WHEREOF, the Committee has caused these Terms and Conditions to be
executed on March 22, 2011, by a duly authorized representative.

 

PNM RESOURCES, INC.

By

 

/s/ Alice A. Cobb

 

Alice A. Cobb

 

Senior Vice President and

 

Chief Administrative Officer

 

3